Fourth Court of Appeals
                                     San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-20-00401-CV

                  MESHBESHER & SPENCE, LTD. and Konstandinos Nicklow,
                                   Appellants

                                                 v.

                                        SHUMWAY VAN,
                                           Appellee

                     From the 166th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2018-CI-24208
                             Honorable Laura Salinas, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Irene Rios, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: June 2, 2021

MOTION TO DISMISS GRANTED; APPEAL DISMISSED

           On May 27, 2021, appellants filed a motion to dismiss this appeal. See TEX. R. APP. P.

42.1(a). The unopposed motion states the parties have resolved their outstanding disputes and

entered into a settlement agreement. The motion is granted, and this appeal is dismissed. See id.

Costs of appeal are taxed against appellants. See id. 42.1(d).

                                                  PER CURIAM